Citation Nr: 1023637	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  00-20 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a thoracic spine 
disorder.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to March 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1999, May 2000, and June 2000 
rating decisions issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida, which 
denied the Veteran's August 1998 claims for service 
connection for a cervical spine disorder and a thoracic spine 
disorder.

This matter also comes before the Board on appeal from an 
April 2001 rating decision issued by the VA RO in St. 
Petersburg, Florida, which denied the Veteran's September 
2000 claim for entitlement to a TDIU.

The case was last before the Board in December 2008.  At that 
time, the Board disposed of several issues and remanded the 
issues as noted on the title page of this decision for 
additional development.  This case is now before the Board 
for further appellate consideration.

The issue of entitlement to service connection for a TDIU is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A cervical spine disorder is not shown by competent 
evidence to be related to military service or to any incident 
therein; nor did it manifest within one year of service 
discharge.

2.  A thoracic spine disorder is not shown by competent 
evidence to be related to military service or to any incident 
therein; nor did it manifest within one year of service 
discharge.


CONCLUSIONS OF LAW

1.  A cervical spine disorder was not incurred in or 
aggravated by active service,  nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).

2.  A thoracic spine disorder was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R.
§ 3.159.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  See 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Letters dated July 2001, August 2001, and August 2005, 
provided to the Veteran before the December 2005 statement of 
the case, satisfied VA's duty to notify under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159, since they informed the 
Veteran of what evidence was needed to establish his service 
connection claim, what VA would do and had done, and what 
evidence he should provide.  The August 2005 letter also 
informed the Veteran that it was his responsibility to help 
VA obtain medical evidence or other non-government records 
necessary to support his claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
was provided with such notice in March 2006 and August 2006.  
In this regard, after initially providing VA notice in July 
2001, August 2001, and August 2005, followed by subsequent 
Dingess notice in March 2006 and August 2006, the RO 
readjudicated the claim in a supplemental statement of the 
case in February 2008.  Thus, the timing defect in the notice 
has been rectified.  See Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that a 
statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
In addition, the Veteran has never alleged how a timing error 
prevented him from meaningfully participating in the 
adjudication of his claim.  As such, the Veteran has not 
established prejudicial error in the timing of VCAA notice.  
See Shinseki v. Sanders and Simmons, 129 S. Ct. 1696 (2009).

With respect to VA's duty to assist, the RO has obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the Veteran.  The Veteran's service treatment 
records, VA treatment records, Social Security Administration 
records, and available private treatment records have been 
obtained.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Board, in 
September 2004, instructed the RO to issue a statement of the 
case with respect to the issues of service connection for a 
cervical spine disorder and a thoracic spine disorder.  
Manlincon v. West, 12 Vet. App. 238 (1999).  In December 
2008, the Board instructed the RO to schedule the Veteran for 
a VA examination of his cervical and thoracic spine.  The 
Board finds that the RO has complied with those instructions.  
It issued a statement of the case in December 2005, and 
scheduled the Veteran for a VA examination of his cervical 
and thoracic spine in November 2009, at which he failed to 
appear.  Stegall, 11 Vet. App. 271 (1998).

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2009).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in 
a claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; incurrence or aggravation of a disease or injury 
in service, established by lay or medical evidence; and a 
nexus between the in-service injury or disease and the 
current disability, established by medical evidence.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38
C.F.R. § 3.303(b).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 
C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including arthritis).  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).

Service Connection for Cervical and Thoracic Spine Disorders

The Veteran contends in his August 1998 claim that he should 
be granted service connection for cervical and thoracic spine 
disorders.

The Veteran's service treatment records (STRs) note that in 
December 1995, he reported neck, shoulder, back, and hip 
pains since a fall into the safety net aboard USS Rodgers.  
He still had pain and stiffness and a stinging sensation 
between the shoulder blades, but no bowel or bladder 
dysfunction.  X-rays of the hips and thoracolumbar spine were 
normal, but the cervical spine showed 'some abnormality' on 
the AP (anterior-posterior) view.  Further evaluation was 
recommended.  Two days later (December 29) after treatment 
for muscle spasm, the Veteran felt better.  The neck had full 
range of motion with minimal tightness remaining.  
Prescription pain killers were continued.

In October 1996, the Veteran was seen for continued back 
pains related to the March 1995 injury.  It appears that this 
complaint was limited to the low back, however.  The 
assessment was low back strain.

In April 1997, the Veteran's main complaint was mid-back 
pain.  The assessment was rule-out CT (cervical-thoracic) 
facet syndrome.  Ten days later, on April 18, he was in a 
vehicle accident and was seen in an emergency room for back 
and left neck soreness.  There was a small abrasion on the 
left forehead.  The neck had full range of motion.  The 
assessment was strained back.

A September 1997 cardiology consultation report in the STRs 
notes that the Veteran would be discharged from active 
service because of health problems unrelated to the spine.

During a January 1998 separation examination, the Veteran 
completed a medical history questionnaire, checking 'yes' to 
swollen or painful joints and to recurrent back pain.  The 
examiner found the spine 'abnormal' on evaluation.  The 
diagnosis was history of chronic low back pain.

The Veteran was discharged from active military service in 
March 1998 and immediately filed a claim for service 
connection for the lumbar spine, among others.  He did not 
mention his neck or mid-back.  Although he did not mention 
his neck or mid-back, July 1998 private X-rays revealed mild 
cervical spine degenerative joint disease.  A corresponding 
chiropractic report notes inflamed areas of the neck, mid-
back, and low back and mentions that the Veteran reported 
lower back and upper neck pains and spasm after a fall in 
1995.  The chiropractor, F. Alterman, D.C., recommended eight 
weeks of intensive care.

In August 1998, the Veteran submitted the July 1998 private 
report to the RO and requested service connection for the 
cervical and thoracic spine disabilities.  The RO scheduled a 
VA examination.

During a November 1998 VA examination, the Veteran complained 
of neck and upper thoracic pains and right hand numbness and 
tingling.  The examiner found no objective finding.  November 
1998 VA X-rays of the cervical and thoracic spines were 
negative.

During a February 2006 VA orthopedic compensation 
examination, the examiner elicited neck pains and 
thoracolumbar spine pains during range of motion studies, but 
no diagnosis was offered.  During a May 2007 VA compensation 
examination, 10 degrees of thoracic kyphosis was found.  
Limitation of motion of the thoracolumbar spine was noted.  
The cervical spine was not evaluated.  The relevant diagnosis 
was lumbar strain.

As noted above, the Board remanded this case in December 2008 
so that the Veteran could be scheduled for an examination of 
his cervical and thoracic spine.  However, the Veteran failed 
to appear at the examination.  When a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  38 C.F.R. § 3.655(b); Wamhoff v. 
Brown, 8 Vet. App. 517, 522 (1996) (the duty to assist in the 
development and the adjudication of a claim is not a one-way 
street).

The Veteran's representative argues in his April 2010 Written 
Brief Presentation that the case should be remanded because 
"there is no indication the Veteran received notification of 
the [VA examination]."  However, the Board finds sufficient 
evidence in the claims file to suggest that the Veteran was 
notified of his examination, including an October 2009 letter 
informing the Veteran that he would be scheduled for an 
examination; an October 2009 letter to the VA examiner, 
listing the questions to be addressed in the examination; and 
a November 2009 record showing that the Veteran failed to 
report for his scheduled examination.  Moreover, there is no 
record that the scheduling letter was returned to VA due to 
an incorrect address.  Principles of administrative 
regularity dictate a presumption that Government officials 
have properly fulfilled their official duties.  Saylock v. 
Derwinski, 3 Vet. App. 294, 395 (1992) (citing United States 
v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  
Additionally, the Board notes that the Veteran has a history 
of failing to appear for his VA medical appointments.  In 
October 2009, a VA physician noted that he "did not show for 
his schedule appointment on 10/26/09 nor did he call to 
cancel."  In December 2009, another VA physician noted that 
the Veteran "no showed.  Has no-showed for SATT and pcp as 
well.  This is not unusual as he has an extensive substance 
abuse history with frequent relapses."  Consequently, the 
Board finds that a remand is unwarranted in this case, and it 
will be adjudicated on the basis of the evidence of record.

Because there is no competent evidence linking the Veteran's 
cervical or thoracic disorders to his time in service, the 
Veteran's claim cannot be granted on a nonpresumptive basis.

With respect to the presumptive basis for service connection 
for arthritis noted above and outlined in 38 C.F.R. §§  
3.307, 3.309, the Board finds that the most probative 
evidence of record shows that the Veteran did not have 
arthritis within one year of separation from service.  
Although a private chiropractor diagnosed the Veteran with 
mild mid-cervical spine degenerative joint disease (DJD) in 
August 1998, a VA examiner in November 1998 opined that x-
rays of the Veteran's cervical and thoracic spine areas were 
negative.  As previously noted, the Veteran was scheduled for 
an orthopedic examination in order to determine current 
diagnoses of the cervical and thoracic spine areas.  However, 
the Veteran failed to report and good cause has not been 
shown.  The Board observes that the duty to assist is not a 
one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Under VA regulations, it is incumbent upon the 
Veteran to submit to a VA examination if he is applying for, 
or in receipt of, VA compensation or pension benefits.  See 
Dusek v. Derwinski, 2 Vet. App. 519 (1992).  He must be 
prepared to meet his obligations by cooperating with VA 
efforts to provide an adequate medical examination.  See 
Olson v. Principi, 3 Vet. App. 480 (1992). Individuals for 
whom examinations have been authorized and scheduled are 
required to report for such examinations.  38 C.F.R. § 
3.326(a).  The Veteran has not satisfied his responsibilities 
in the development of his claim for service connection.  
Significantly, the evidence does not show continuity of 
symptomatology from the date of the Veteran's discharge to 
the present.  Indeed, as noted above, the November 1998 VA 
examiner found that x-rays of the Veteran's cervical and 
thoracic spines were negative.  38 C.F.R. § 3.303(b).

The preponderance of the evidence is against the award of 
service connection for the Veteran's cervical spine disorder 
and thoracic spine disorder; it follows that the benefit of 
the doubt doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).  As such, the Veteran's claims are denied.



ORDER

Service connection for a cervical spine disorder is denied.

Service connection for a thoracic spine disorder is denied.


REMAND

The issue of entitlement to a TDIU must be remanded to afford 
the RO an opportunity to promulgate a Supplemental Statement 
of the Case (SSOC) on that issue.  Although the Board 
remanded the issue of entitlement to a TDIU in December 2008, 
the RO did not include that issue in its January 2010 SSOC, 
or in any other SSOC following the Board's remand.  In light 
of recent developments described below, the Board remands 
this issue to the RO for adjudication. 

A VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability was received on 
September 20, 2000.  In a May 2009 rating decision, the RO 
assigned a permanent and total 100 percent disability rating 
for the Veteran's combined service-connected disabilities on 
a schedular basis, effective as of March 11, 1998.

VA's General Counsel previously concluded that a claim for 
TDIU may not be considered when, as here, a schedular 100 
percent rating is already in effect due to service-connected 
disability.  See VAOPGCPREC 6-99; 64 Fed. Reg. 52375 (1999).  
See also Green v. West, 11 Vet. App. 472, 476 (1998); Vettese 
v. Brown, 7 Vet. App. 31, 34-35 (1994).  In other words, in 
the past, the TDIU claim would have been considered moot as 
of the date of the 100 percent disability rating.  However, 
in November 2009, VA's General Counsel withdrew VAOPGCPREC 6-
99 in light of the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Bradley v. Peake, 22 
Vet. App. 280 (2008).  In Bradley, the Court held that 
although no additional disability compensation through a TDIU 
may be paid when a total 100 percent schedular disability 
rating is already in effect, VA may still potentially 
consider a TDIU claim in such an instance in order to 
determine the Veteran's eligibility for Special Monthly 
Compensation (SMC) under section 1114(s).  22 Vet. App. at 
292-94.  In this case, the Veteran has been granted SMC as of 
March 13, 2006.

On remand, the RO should consider the Veteran's September 20, 
2000 claim for a TDIU.  If any determination remains 
unfavorable to the Veteran, he and his representative should 
be provided with a SSOC.

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue of entitlement to 
TDIU due to service-connected disabilities 
in light of the recent developments 
outlined above.  If any determination 
remains unfavorable to the Veteran, he and 
his representative should be provided with 
an SSOC, and be afforded an opportunity to 
respond before the case is returned to the 
Board for further review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


